Citation Nr: 1100027	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of thyroid cancer 
status post-thyroidectomy due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.F.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to October 
2001. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claim for service 
connection for thyroid cancer.  The Veteran disagreed and 
perfected an appeal.  In April 2010, the Veteran, his spouse and 
the Veteran's representative presented testimony in support of 
the Veteran's claim for service connection at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The Veteran was not exposed to a significant dose of ionizing 
radiation during active duty service.

2.  A preponderance of the evidence supports a conclusion that 
the Veteran's residuals of thyroid cancer status post 
thyroidectomy are unrelated to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for residuals of thyroid cancer 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.3.309(d), 3.311 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran testified that he served as a C-5 aircraft crew chief 
during his active duty.  In that capacity, he contends he was 
exposed to ionizing radiation from the navigational radar of the 
C-5 and from exposure to depleted uranium counterweights used on 
the C-5.  He contends that the ionizing radiation he experienced 
during active duty caused his thyroid cancer, and he seeks 
service connection.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in a July 2005 letter of the evidence 
required to substantiate a claim for service connection.  In 
addition, the Veteran was informed in a March 2006 letter of how 
VA determines a disability rating and an effective date for a 
claimed disability.  The July 2005 letter and a January 2006 
letter told the Veteran of the steps VA would take to assist him 
in developing his claim, including providing him with a medical 
examination and obtaining pertinent records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers.  

The record shows that VBA obtained records from the Air Force 
Radiation Protection Division that pertained to the claim under 
consideration, service treatment records, and VA treatment 
records.  

The Veteran noted at the hearing that records from a private 
physician, Dr. S., were not in his VA claims folder because he 
did not think that the records were relevant.  The Board observes 
that if the Veteran believes they are not relevant, then their 
absence from the record does not prejudice the Veteran.  Thus, 
the Board finds that VA complied with its duty to assist even 
though the private medical records were not obtained.

The Board also notes that the Veteran did not receive a VA 
medical examination regarding his thyroid cancer.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in service connection claims when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim.  In this case, the record 
is clear that the Veteran was diagnosed with thyroid cancer and 
underwent a thyroidectomy.  The record also shows that the 
Veteran contended he was exposed to aircraft navigation radar 
radiation and depleted uranium counterweights used on the 
aircraft to which he was assigned.  There is no indication of 
record that the Veteran's cancer is associated with the Veteran's 
service.  Thus, the elements of McLendon are not met.  For that 
reason, the Board finds that VA has met its obligation to assist 
the Veteran despite not providing a medical examination.
 
The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As noted, the Veteran presented testimony in 
support of his claim at a hearing before the undersigned VLJ.  
For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - radiation exposure

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service-connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d). Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions. See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service. In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity. "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service-connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). 
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2010). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to a veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2010).

Analysis

The Veteran contends that his thyroid cancer was caused by 
exposure to the occasional radiation from C-5 aircraft 
navigational radar and exposure to counterweights used on the 
wings of C-5 aircraft that were made from depleted uranium.  As 
noted above, a claim for service connection for a disease caused 
by ionizing radiation can be established in any of three 
different ways: (1) diseases that are presumptively service-
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d); (2) service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease; and (3) direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  The Board 
will briefly address the three in the context of the Veteran's 
claim.

The term "radiation exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity. "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2010).  
In this case, the Veteran does not meet the criteria for a 
"radiation exposed veteran" because the record clearly 
establishes that he was not involved in atmospheric testing of 
nuclear devices or was a prisoner of war in World War II and was 
not involved in the occupation of Japanese cities in 1945 and 
1946.  

The record shows, however, that thyroid cancer such as the 
Veteran had is a radiogenic disease under 38 C.F.R. § 3.311.  
Accordingly, the RO sought records from the U.S. Air Force 
pursuant to the procedural advantages prescribed in 38 C.F.R. § 
3.311, to determine whether and to what degree the Veteran may 
have been exposed to ionizing radiation.  The response of the Air 
Force was that there were "no external or internal data 
regarding the Veteran," and that although the Veteran indicated 
work near "C-5 depleted uranium counterweights and navigational 
radar, no significant dose to ionizing radiation would b e 
expected to result from these activities."  In other words, 
there is no record that the Veteran was exposed to ionizing 
radiation.  The Board further notes that without any documented 
exposure, it would be fruitless to send the report for an 
estimate of dosage from the Under Secretary for Health.

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, the 
evidence must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In this 
case, the record establishes that the Veteran had thyroid cancer, 
underwent surgery to remove the thyroid and is under continuing 
treatment because of the removal of the thyroid.  Thus, element 
(1) has been satisfied.

The proof regarding element (2), however, does not satisfy 
Shedden.  The Veteran has no other explanation for how he 
contracted thyroid cancer.  He testified that he had no family 
history of it and had been told by a VA physician that ionizing 
radiation was a known cause.  Indeed, a February 2005 treatment 
note includes a statement by a VA physician that VA was "not 
able to determine the exact cause of his [Veteran's] cancer 
although radiation exposure is known to be a causative factor in 
thyroid malignancies."  The medical statement is borne out by 
the statutory and regulatory provisions stated above.  But, it 
appears that there is no evidence that the Veteran was exposed to 
ionizing radiation during service.

The June 2006 Air Force response is unequivocal: the Veteran 
received no significant dose to ionizing radiation as a result of 
contended exposure to aircraft navigation radar radiation or 
contended exposure to depleted uranium counterweights.  There is 
no event during active duty service noted in the Veteran's 
service treatment records that reports exposure to radiation, nor 
does it include any diagnosis of or treatment for a thyroid 
disorder of any kind during active duty service, and there is no 
record indicating that the Veteran suffered from thyroid cancer 
within a year of his discharge.  

There is no evidence of record that aircraft radar radiation is 
considered to be ionizing radiation and there is no evidence of 
record that depleted uranium counterweights used in aircraft 
components are a radiation hazard; the Veteran was unaware of any 
health concern either may have held for crewmen involved in the 
maintenance or operation of the C-5.  See hearing transcript at 
page 15.  In sum, there is no evidence of an event or injury 
suffered during the Veteran's active duty service that relates to 
any significant dose of ionizing radiation.  For that reason, the 
Veteran's claim fails.


ORDER

Entitlement to service connection for residuals of thyroid cancer 
status post-thyroidectomy is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


